FILED
                              NOT FOR PUBLICATION                             SEP 06 2011

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


LUIS GENARO GANDARA REYES;                       No. 07-71539
MARIA VILLEGAS,
                                                 Agency Nos. A075-768-710
              Petitioners,                                   A075-768-711

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                             Submitted September 1, 2011**
                                 Pasadena, California

Before: ALARCÓN, O’SCANNLAIN, and SILVERMAN, Circuit Judges.

       Luis Genaro Gandara Reyes and Maria Villegas, natives and citizens of

Mexico, petition for review of the Board of Immigration Appeals summary

affirmance of an immigration judge’s order denying their applications for


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
cancellation of removal. Petitioners contend that the agency erred in ruling that

they failed to meet their burden of establishing exceptional and extremely unusual

hardship to their United States citizen daughter because the decision was based in

part on the erroneous finding that Villegas would be able to return imminently to

the United States as the immediate relative of a citizen. Because petitioners did not

exhaust this claim before the BIA, we dismiss the petition for lack of jurisdiction.

See 8 U.S.C. § 1252(d)(1); Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir. 2004).

      DISMISSED.